Name: Regulation (EU, Euratom) NoÃ 1141/2014 of the European Parliament and of the Council of 22Ã October 2014 on the statute and funding of European political parties and European political foundations
 Type: Regulation
 Subject Matter: civil law;  political party;  legal form of organisations;  rights and freedoms
 Date Published: nan

 4.11.2014 EN Official Journal of the European Union L 317/1 REGULATION (EU, EURATOM) No 1141/2014 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 22 October 2014 on the statute and funding of European political parties and European political foundations THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 224 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Having regard to the opinion of the Committee of the Regions (2), Having regard to the opinion of the Court of Auditors (3), Acting in accordance with the ordinary legislative procedure (4), Whereas: (1) Article 10(4) of the Treaty on European Union (TEU) and Article 12(2) of the Charter of Fundamental Rights of the European Union (the Charter) state that political parties at European level contribute to forming European political awareness and to expressing the political will of citizens of the Union. (2) Articles 11 and 12 of the Charter state that the right to freedom of association at all levels, for example in political and civic matters, and the right to freedom of expression, which includes the freedom to hold opinions and to receive and impart information and ideas without interference by public authority and regardless of frontiers, are fundamental rights of every citizen of the Union. (3) European citizens should be enabled to use those rights in order to participate fully in the democratic life of the Union. (4) Truly transnational European political parties and their affiliated European political foundations have a key role to play in articulating the voices of citizens at European level by bridging the gap between politics at national level and at Union level. (5) European political parties and their affiliated European political foundations should be encouraged and assisted in their endeavour to provide a strong link between European civil society and the Union institutions, in particular the European Parliament. (6) Experience acquired by the European political parties and their affiliated European political foundations in applying Regulation (EC) No 2004/2003 of the European Parliament and of the Council (5), together with the European Parliament's resolution of 6 April 2011 on the application of Regulation (EC) No 2004/2003 (6), show the need to improve the legal and financial framework for European political parties and their affiliated European political foundations so as to enable them to become more visible and effective actors in the multi-level political system of the Union. (7) As a recognition of the mission attributed to European political parties in the TEU and in order to facilitate their work, a specific European legal status should be established for European political parties and their affiliated European political foundations. (8) An Authority for European political parties and foundations ('the Authority') should be established for the purpose of registering, controlling and imposing sanctions on European political parties and European political foundations. Registration should be necessary in order to obtain European legal status, which entails a series of rights and obligations. To avoid any possible conflict of interests, the Authority should be independent. (9) The procedures to be followed by European political parties and their affiliated European political foundations in order to obtain European legal status pursuant to this Regulation should be laid down, as should the procedures and criteria to be respected in arriving at a decision on whether to grant such European legal status. It is also necessary to lay down the procedures for cases in which a European political party or a European political foundation forfeits, loses or gives up its European legal status. (10) In order to facilitate the oversight of legal entities that will be subject to both Union and national law, the power to adopt acts in accordance with Article 290 of the Treaty on the Functioning of the European Union (TFEU) should be delegated to the Commission in respect of the functioning of a register of European political parties and foundations to be managed by the Authority ('the Register'), in particular as regards the information and supporting documents held in the Register. It is of particular importance that the Commission carry out appropriate consultations during its preparatory work, including at expert level. The Commission, when preparing and drawing up delegated acts, should ensure a simultaneous, timely and appropriate transmission of relevant documents to the European Parliament and to the Council. (11) In order to ensure uniform conditions for the implementation of this Regulation, implementing powers should be conferred on the Commission as regards provisions on the registration number system and on standard extracts to be made available from the Register by the Authority to third parties upon request. Those powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council (7). (12) European political parties and their affiliated European political foundations wishing to obtain recognition as such at Union level by virtue of European legal status and to receive public funding from the general budget of the European Union should respect certain principles and fulfil certain conditions. In particular, it is necessary for European political parties and their affiliated European political foundations to respect the values on which the Union is founded, as expressed in Article 2 TEU. (13) Decisions to de-register a European political party or a European political foundation on the ground of non-compliance with the values on which the Union is founded, as expressed in Article 2 TEU, should be taken only in the event of a manifest and serious breach of those values. When taking a decision to de-register, the Authority should fully respect the Charter. (14) The statutes of a European political party or a European political foundation should contain a series of basic provisions. Member States should be allowed to impose additional requirements for the statutes of European political parties and European political foundations which have established their seat on their respective territories, provided those additional requirements are not inconsistent with this Regulation. (15) The Authority should regularly verify that the conditions and requirements relating to the registration of European political parties and European political foundations continue to be met. Decisions relating to the respect for the values on which the Union is founded, as expressed in Article 2 TEU, should only be taken in accordance with a procedure specifically designed to that effect, following consultation of a committee of independent eminent persons. (16) The Authority is a body of the Union within the meaning of Article 263 TFEU. (17) The independence and transparency of the committee of independent eminent persons should be guaranteed. (18) The European legal status granted to European political parties and their affiliated foundations should provide them with legal capacity and recognition in all the Member States. Such legal capacity and recognition do not entitle them to nominate candidates in national elections or elections to the European Parliament or to participate in referendum campaigns. Any such or similar entitlement remains under the competence of Member States. (19) The activities of European political parties and European political foundations should be governed by this Regulation, and, for matters not governed by this Regulation, by the relevant provisions of national law in the Member States. The legal status of a European political party or of a European political foundation should be governed by this Regulation and by the applicable provisions of national law in the Member State where it has its seat ('Member State of the seat'). The Member State of the seat should be able to define ex ante the applicable law or to leave optionality for European political parties and European political foundations. The Member State of the seat should also be able to impose requirements other than, or additional to, those laid down in this Regulation, including provisions on the registration and integration of European political parties and foundations as such into national administrative and control systems and on their organisation and statutes, including on liability, provided that such provisions are not inconsistent with this Regulation. (20) As a key element of possessing European legal status, European political parties and European political foundations should have European legal personality. The acquisition of European legal personality should be subject to requirements and procedures to protect the interests of the Member State of the seat, of the applicant for European legal status ('the applicant') and of any third parties concerned. In particular, any pre-existing national legal personality should be converted into a European legal personality and any individual rights and obligations that have accrued to the former national legal entity should be transferred to the new European legal entity. Moreover, in order to facilitate continuity of activity, safeguards should be put in place to prevent the Member State concerned from applying prohibitive conditions to such conversion. The Member State of the seat should be able to specify which types of national legal persons may be converted into European legal persons, and to withhold its agreement to the acquisition of European legal personality under this Regulation until adequate guarantees are provided, in particular, for the legality of the applicant's statutes under the laws of that Member State or for the protection of creditors or holders of other rights in respect of any pre-existing national legal personality. (21) The termination of European legal personality should be subject to requirements and procedures to protect the interests of the Union, of the Member State of the seat, of the European political party or European political foundation and of any third parties concerned. In particular, if the European political party or European political foundation acquires legal personality under the law of the Member State of its seat, this should be considered as a conversion of the European legal personality and any individual rights and obligations that the former European legal entity has respectively acquired or incurred should be transferred to the national legal entity. Moreover, in order to facilitate continuity of activity, safeguards should be put in place to prevent the Member State concerned from applying prohibitive conditions to such conversion. If the European political party or European political foundation does not acquire legal personality in the Member State of its seat, it should be wound up in accordance with the law of that Member State and in accordance with the condition requiring it not to pursue profit goals. The Authority and the Authorising Officer of the European Parliament should be able to agree modalities with the Member State concerned regarding the termination of the European legal personality, in particular in order to ensure the recovery of funds received from the general budget of the European Union and any financial sanctions. (22) If a European political party or a European political foundation seriously fails to comply with relevant national law and if the matter relates to elements affecting respect of the values on which the Union is founded, as expressed in Article 2 TEU, the Authority should decide, upon request by the Member State concerned, to apply the procedures laid down by this Regulation. Moreover, the Authority should decide, upon request from the Member State of the seat, to remove from the Register a European political party or European political foundation which has seriously failed to comply with relevant national law on any other matter. (23) Eligibility for funding from the general budget of the European Union should be limited to European political parties and their affiliated European political foundations that have been recognised as such and have obtained European legal status. While it is crucial to ensure that the conditions applicable to becoming a European political party are not excessive but can readily be met by organised and serious transnational alliances of political parties or natural persons or both, it is also necessary to establish proportionate criteria in order to allocate limited resources from the general budget of the European Union which criteria objectively reflect the European ambition and genuine electoral support of a European political party. Such criteria are best based on the outcome of elections to the European Parliament, in which the European political parties or their members are required to participate under this Regulation, providing a precise indication of the electoral recognition of a European political party. These should reflect the European Parliament's role of directly representing the Union's citizens, assigned to it by Article 10(2) TEU, as well as the objective for European political parties to participate fully in the democratic life of the Union and to become actors in Europe's representative democracy, in order effectively to express the views, opinions and political will of the citizens of the Union. Eligibility for funding from the general budget of the European Union should therefore be limited to European political parties which are represented in the European Parliament by at least one of their members and to European political foundations which apply through a European political party that is represented in the European Parliament by at least one of its members. (24) In order to increase the transparency of European political party funding, and to avoid potential abuse of the funding rules, a member of the European Parliament should, for the purposes of funding only, be regarded as a member of only one European political party, which should, where relevant, be the one to which his or her national or regional political party is affiliated on the final date for the submission of applications for funding. (25) The procedures to be followed by European political parties and their affiliated European political foundations when they apply for funding from the general budget of the European Union should be laid down, as well as the procedures, criteria and rules to be respected in arriving at a decision on the grant of such funding. (26) In order to enhance the independence, accountability and responsibility of European political parties and European political foundations, certain types of donations and contributions from sources other than the general budget of the European Union should be prohibited or subject to limitations. Any restriction on free movement of capital which such limitations might entail is justified on grounds of public policy and is strictly necessary for the attainment of those objectives. (27) European political parties should be able to finance campaigns conducted in the context of elections to the European Parliament, while the funding and limitation of election expenses for parties and candidates at such elections should be governed by the rules applicable in each Member State. (28) European political parties should not fund, directly or indirectly, other political parties and, in particular, national parties or candidates. European political foundations should not fund, directly or indirectly, European or national political parties or candidates. Moreover, European political parties and their affiliated European political foundations should not finance referendum campaigns. These principles reflect Declaration No 11 on Article 191 of the Treaty establishing the European Community annexed to the Final Act of the Treaty of Nice. (29) Specific rules and procedures should be laid down for distributing the appropriations available each year from the general budget of the European Union, taking into account, on the one hand, the number of beneficiaries and, on the other, the share of elected members in the European Parliament of each beneficiary European political party and, by extension, its respective affiliated European political foundation. Those rules should provide for strict transparency, accounting, auditing and financial control of European political parties and their affiliated European political foundations, as well as for the imposition of proportionate sanctions, including in the event of a breach by a European political party or a European political foundation of the values on which the Union is founded, as expressed in Article 2 TEU. (30) In order to ensure compliance with the obligations laid down by this Regulation regarding the funding and expenditure of European political parties and European political foundations and regarding other matters, it is necessary to establish effective control mechanisms. To that end, the Authority, the Authorising Officer of the European Parliament and the Member States should cooperate and exchange all necessary information. Mutual cooperation amongst Member States' authorities should be also encouraged in order to ensure the effective and efficient control of obligations stemming from applicable national law. (31) It is necessary to provide for a clear, strong and dissuasive system of sanctions in order to ensure effective, proportionate and uniform compliance with the obligations regarding the activities of European political parties and European political foundations. Such a system should also respect the ne bis in idem principle whereby sanctions cannot be imposed twice for the same offence. It is also necessary to define the respective roles of the Authority and of the Authorising Officer of the European Parliament in controlling and verifying compliance with this Regulation as well as the mechanisms for cooperation between them and the Member States' authorities. (32) In order to help raise the European political awareness of citizens and to promote the transparency of the European electoral process, European political parties may inform citizens during elections to the European Parliament of the ties between them and their affiliated national political parties and candidates. (33) For reasons of transparency, and in order to strengthen the scrutiny and the democratic accountability of European political parties and European political foundations, information considered to be of substantial public interest, relating in particular to their statutes, membership, financial statements, donors and donations, contributions and grants received from the general budget of the European Union, as well as information relating to decisions taken by the Authority and the Authorising Officer of the European Parliament on registration, funding and sanctions, should be published. Establishing a regulatory framework to ensure that this information is publicly available is the most effective means of promoting a level playing field and fair competition between political forces, and of upholding open, transparent and democratic legislative and electoral processes, thereby strengthening the trust of citizens and voters in European representative democracy and, more broadly, preventing corruption and abuses of power. (34) In compliance with the principle of proportionality, the obligation to publish the identity of donors who are natural persons should not apply to donations equal to or below EUR 1 500 per year and per donor. Furthermore, such obligation should not apply to donations the annual value of which exceeds EUR 1 500 and is below or equal to EUR 3 000 unless the donor has given prior written consent to the publication. These thresholds strike an appropriate balance between, on the one hand, the fundamental right to the protection of personal data and, on the other hand, the legitimate public interest in transparency regarding the funding of European political parties and foundations, as reflected in international recommendations to avoid corruption in relation to the funding of political parties and foundations. The disclosure of donations exceeding EUR 3 000 per year and per donor should allow effective public scrutiny and control over the relations between donors and European political parties. Also in compliance with the principle of proportionality, information on donations should be published annually, except during election campaigns to the European Parliament or for donations exceeding EUR 12 000, in respect of which publication should take place expeditiously. (35) This Regulation respects the fundamental rights and observes the principles enshrined in the Charter, in particular Articles 7 and 8 thereof, which state that everyone has the right to respect for his or her private life and to the protection of personal data concerning him or her, and it must be implemented in full respect of those rights and principles. (36) Regulation (EC) No 45/2001 of the European Parliament and of the Council (8) applies to the processing of personal data carried out by the Authority, the European Parliament and the committee of independent eminent persons in application of this Regulation. (37) Directive 95/46/EC of the European Parliament and of the Council (9) applies to the processing of personal data carried out in application of this Regulation. (38) For the sake of legal certainty, it is appropriate to clarify that the Authority, the European Parliament, the European political parties and European political foundations, the national authorities competent to exercise control over aspects related to the financing of European political parties and European political foundations, and other relevant third parties referred to or provided for in this Regulation are data controllers within the meaning of Regulation (EC) No 45/2001 or Directive 95/46/EC. It is also necessary to specify the maximum period for which they may retain personal data collected for the purposes of ensuring the legality, regularity and transparency of the funding of European political parties and European political foundations and the membership of European political parties. In their capacity as data controllers, the Authority, the European Parliament, the European political parties and European political foundations, the competent national authorities and the relevant third parties must take all the appropriate measures to comply with the obligations imposed by Regulation (EC) No 45/2001 and Directive 95/46/EC, in particular those relating to the lawfulness of the processing, the security of the processing activities, the provision of information, and the rights of data subjects to have access to their personal data and to procure the correction and erasure of their personal data. (39) Chapter III of Directive 95/46/EC on judicial remedies, liability and sanctions applies as regards the data processing carried out in application of this Regulation. The competent national authorities or relevant third parties should be liable in accordance with applicable national law for any damage that they cause. In addition, Member States should ensure that the competent national authorities or relevant third parties are liable to appropriate sanctions for infringements of this Regulation. (40) Technical support afforded by the European Parliament to European political parties should be guided by the principle of equal treatment, should be supplied against invoice and payment and should be subject to a regular public report. (41) Key information on the application of this Regulation should be available to the public on a dedicated website. (42) Judicial control by the Court of Justice of the European Union will help to ensure the correct application of this Regulation. Provisions should also be made to allow European political parties or European political foundations to be heard and to take corrective measures before a sanction is imposed on them. (43) Member States should ensure that national provisions that are conducive to the effective application of this Regulation are in place. (44) Member States should be given sufficient time to adopt provisions to ensure the smooth and effective application of this Regulation. Provision should therefore be made for a transitional period between the entry into force of this Regulation and its application. (45) The European Data Protection Supervisor was consulted and adopted an opinion (10). (46) Given the need for significant changes and additions to the rules and procedures currently applicable to political parties and political foundations at Union level, Regulation (EC) No 2004/2003 should be repealed, HAVE ADOPTED THIS REGULATION: CHAPTER I GENERAL PROVISIONS Article 1 Subject matter This Regulation lays down the conditions governing the statute and funding of political parties at European level ('European political parties') and political foundations at European level ('European political foundations'). Article 2 Definitions For the purposes of this Regulation: (1) 'political party' means an association of citizens:  which pursues political objectives, and  which is either recognised by, or established in accordance with, the legal order of at least one Member State; (2) 'political alliance' means structured cooperation between political parties and/or citizens; (3) 'European political party' means a political alliance which pursues political objectives and is registered with the Authority for European political parties and foundations established in Article 6, in accordance with the conditions and procedures laid down in this Regulation; (4) 'European political foundation' means an entity which is formally affiliated with a European political party, which is registered with the Authority in accordance with the conditions and procedures laid down in this Regulation, and which through its activities, within the aims and fundamental values pursued by the Union, underpins and complements the objectives of the European political party by performing one or more of the following tasks: (a) observing, analysing and contributing to the debate on European public policy issues and on the process of European integration; (b) developing activities linked to European public policy issues, such as organising and supporting seminars, training, conferences and studies on such issues between relevant stakeholders, including youth organisations and other representatives of civil society; (c) developing cooperation in order to promote democracy, including in third countries; (d) serving as a framework for national political foundations, academics, and other relevant actors to work together at European level; (5) 'regional parliament' or 'regional assembly' means a body whose members either hold a regional electoral mandate or are politically accountable to an elected assembly; (6) 'funding from the general budget of the European Union' means a grant awarded in accordance with Title VI of Part One or a contribution awarded in accordance with Title VIII of Part Two of Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council (11) ('the Financial Regulation'); (7) 'donation' means any cash offering, any offering in kind, the provision below market value of any goods, services (including loans) or works, and/or any other transaction which constitutes an economic advantage for the European political party or the European political foundation concerned, with the exception of contributions from members and of usual political activities carried out on a voluntary basis by individuals; (8) 'contribution from members' means any payment in cash, including membership fees, or any contribution in kind, or the provision below market value of any goods, services (including loans) or works, and/or any other transaction which constitutes an economic advantage for the European political party or the European political foundation concerned, when provided to that European political party or to that European political foundation by one of its members, with the exception of usual political activities carried out on a voluntary basis by individual members; (9) 'annual budget' for the purposes of Articles 20 and 27 means the total amount of expenditure in a given year as reported in the annual financial statements of the European political party or of the European political foundation concerned; (10) 'National Contact Point' means one of the liaison points designated for issues related to the central exclusion database referred to in Article 108 of the Financial Regulation and in Article 144 of Commission Delegated Regulation (EU) No 1268/2012 (12), or any other person or persons specifically designated by the relevant authorities in the Member States for the purpose of exchanging information in the application of this Regulation; (11) 'seat' means the location where the European political party or the European political foundation has its central administration; (12) 'concurrent infringements' means two or more infringements committed as part of the same unlawful act; (13) 'repeated infringement' means an infringement committed within five years of a sanction having been imposed on its perpetrator for the same type of infringement. CHAPTER II STATUTE FOR EUROPEAN POLITICAL PARTIES AND EUROPEAN POLITICAL FOUNDATIONS Article 3 Conditions for registration 1. A political alliance shall be entitled to apply to register as a European political party subject to the following conditions: (a) it must have its seat in a Member State as indicated in its statutes; (b) it or its members must be, or be represented by, in at least one quarter of the Member States, members of the European Parliament, of national parliaments, of regional parliaments or of regional assemblies, or it or its member parties must have received, in at least one quarter of the Member States, at least three per cent of the votes cast in each of those Member States at the most recent elections to the European Parliament; (c) it must observe, in particular in its programme and in its activities, the values on which the Union is founded, as expressed in Article 2 TEU, namely respect for human dignity, freedom, democracy, equality, the rule of law and respect for human rights, including the rights of persons belonging to minorities; (d) it or its members must have participated in elections to the European Parliament, or have expressed publicly the intention to participate in the next elections to the European Parliament; and (e) it must not pursue profit goals. 2. An applicant shall be entitled to apply to register as a European political foundation subject to the following conditions: (a) it must be affiliated with a European political party registered in accordance with the conditions and procedures laid down in this Regulation; (b) it must have its seat in a Member State as indicated in its statutes; (c) it must observe, in particular in its programme and in its activities, the values on which the Union is founded, as expressed in Article 2 TEU, namely respect for human dignity, freedom, democracy, equality, the rule of law and respect for human rights, including the rights of persons belonging to minorities; (d) its objectives must complement the objectives of the European political party with which it is formally affiliated; (e) its governing body must be composed of members from at least one quarter of the Member States; and (f) it must not pursue profit goals. 3. A European political party can have only one formally affiliated European political foundation. Each European political party and the affiliated European political foundation shall ensure a separation between their respective day-to-day management, governing structures and financial accounts. Article 4 Governance of European political parties 1. The statutes of a European political party shall comply with the applicable law of the Member State in which it has its seat and shall include provisions covering at least the following: (a) its name and logo, which must be clearly distinguishable from those of any existing European political party or European political foundation; (b) the address of its seat; (c) a political programme setting out its purpose and objectives; (d) a statement, in conformity with point (e) of Article 3(1), that it does not pursue profit goals; (e) where relevant, the name of its affiliated political foundation and a description of the formal relationship between them; (f) its administrative and financial organisation and procedures, specifying in particular the bodies and offices holding the powers of administrative, financial and legal representation and the rules on the establishment, approval and verification of annual accounts; and (g) the internal procedure to be followed in the event of its voluntary dissolution as a European political party. 2. The statutes of a European political party shall include provisions on internal party organisation covering at least the following: (a) the modalities for the admission, resignation and exclusion of its members, the list of its member parties being annexed to the statutes; (b) the rights and duties associated with all types of membership and the relevant voting rights; (c) the powers, responsibilities and composition of its governing bodies, specifying for each the criteria for the selection of candidates and the modalities for their appointment and dismissal; (d) its internal decision-making processes, in particular the voting procedures and quorum requirements; (e) its approach to transparency, in particular in relation to bookkeeping, accounts and donations, privacy and the protection of personal data; and (f) the internal procedure for amending its statutes. 3. The Member State of the seat may impose additional requirements for the statutes, provided those additional requirements are not inconsistent with this Regulation. Article 5 Governance of European political foundations 1. The statutes of a European political foundation shall comply with the applicable law of the Member State in which it has its seat and shall include provisions covering at least the following: (a) its name and logo, which must be clearly distinguishable from those of any existing European political party or European political foundation; (b) the address of its seat; (c) a description of its purpose and objectives, which must be compatible with the tasks listed in point (4) of Article 2; (d) a statement, in conformity with point (f) of Article 3(2), that it does not pursue profit goals; (e) the name of the European political party with which it is directly affiliated, and a description of the formal relationship between them; (f) a list of its bodies, specifying for each its powers, responsibilities and composition, and including the modalities for the appointment and dismissal of the members and managers of such bodies; (g) its administrative and financial organisation and procedures, specifying in particular the bodies and offices holding the powers of administrative, financial and legal representation and the rules on the establishment, approval and verification of annual accounts; (h) the internal procedure for amending its statutes; and (i) the internal procedure to be followed in the event of its voluntary dissolution as a European political foundation. 2. The Member State of the seat may impose additional requirements for the statutes, provided those additional requirements are not inconsistent with this Regulation. Article 6 Authority for European political parties and European political foundations 1. An Authority for European political parties and European political foundations (the 'Authority') is hereby established for the purpose of registering, controlling and imposing sanctions on European political parties and European political foundations in accordance with this Regulation. 2. The Authority shall have legal personality. It shall be independent and shall exercise its functions in full compliance with this Regulation. The Authority shall decide on the registration and de-registration of European political parties and European political foundations in accordance with the procedures and conditions laid down in this Regulation. In addition, the Authority shall regularly verify that the registration conditions laid down in Article 3 and the governance provisions set out in accordance with points (a), (b) and (d) to (f) of Article 4(1) and in points (a) to (e) and (g) of Article 5(1) continue to be complied with by the registered European political parties and European political foundations. In its decisions, the Authority shall give full consideration to the fundamental right of freedom of association and to the need to ensure pluralism of political parties in Europe. The Authority shall be represented by its Director who shall take all decisions of the Authority on its behalf. 3. The Director of the Authority shall be appointed for a five-year non-renewable term by the European Parliament, the Council and the Commission (jointly referred to as the 'appointing authority') by common accord, on the basis of proposals made by a selection committee composed of the Secretaries-General of those institutions following an open call for candidates. The Director of the Authority shall be selected on the basis of his or her personal and professional qualities. He or she shall not be a member of the European Parliament, hold any electoral mandate or be a current or former employee of a European political party or a European political foundation. The Director selected shall not have a conflict of interests between his or her duty as Director of the Authority and any other official duties, in particular in relation to the application of the provisions of this Regulation. A vacancy caused by resignation, retirement, dismissal or death shall be filled in accordance with the same procedure. In the event of a normal replacement or voluntary resignation the Director shall continue his or her functions until a replacement has taken up his or her duties. If the Director of the Authority no longer fulfils the conditions required for the performance of his or her duties, he or she may be dismissed by common accord by at least two of the three institutions referred to in the first subparagraph and on the basis of a report drawn up by the selection committee referred to in the first subparagraph on its own initiative or following a request from any of the three institutions. The Director of the Authority shall be independent in the performance of his or her duties. When acting on behalf of the Authority, the Director shall neither seek nor take instructions from any institution or government or from any other body, office or agency. The Director of the Authority shall refrain from any act which is incompatible with the nature of his or her duties. The European Parliament, the Council and the Commission shall exercise jointly, with regard to the Director, the powers conferred on the appointing authority by the Staff Regulations of Officials (and the Conditions of Employment of Other Servants of the Union) laid down in Council Regulation (EEC, Euratom, ECSC) No 259/68 (13). Without prejudice to decisions on appointment and dismissal, the three institutions may agree to entrust the exercise of some or all of the remaining powers conferred on the appointing authority to any one of them. The appointing authority may assign the Director to other tasks provided that such tasks are not incompatible with the workload resulting from his or her duties as Director of the Authority and are not liable to create any conflict of interests or to jeopardise the full independence of the Director. 4. The Authority shall be physically located in the European Parliament, which shall provide the Authority with the necessary offices and administrative support facilities. 5. The Director of the Authority shall be assisted by staff from one or more institutions of the Union. When working for the Authority, such staff shall act under the sole authority of the Director of the Authority. The selection of the staff shall not be liable to result in a conflict of interests between their duties at the Authority and any other official duties, and they shall refrain from any act which is incompatible with the nature of their duties. 6. The Authority shall conclude agreements with the European Parliament and, if appropriate, with other institutions on any administrative arrangements necessary to enable it to carry out its tasks, in particular agreements regarding the staff, services and support provided pursuant to paragraphs 4, 5 and 8. 7. The appropriations for the expenditure of the Authority shall be provided under a separate Title in the Section for the European Parliament in the general budget of the European Union. The appropriations shall be sufficient to ensure the full and independent operation of the Authority. A draft budgetary plan for the Authority shall be submitted to the European Parliament by the Director, and shall be made public. The European Parliament shall delegate the duties of Authorising Officer with respect to those appropriations to the Director of the Authority. 8. Council Regulation No 1 (14) shall apply to the Authority. The translation services required for the functioning of the Authority and the Register shall be provided by the Translation Centre for the Bodies of the European Union. 9. The Authority and the Authorising Officer of the European Parliament shall share all information necessary for the execution of their respective responsibilities under this Regulation. 10. The Director shall submit annually a report to the European Parliament, the Council and the Commission on the activities of the Authority. 11. The Court of Justice of the European Union shall review the legality of the decisions of the Authority in accordance with Article 263 TFEU and shall have jurisdiction in disputes relating to compensation for damage caused by the Authority in accordance with Articles 268 and 340 TFEU. Should the Authority fail to take a decision where it is required to do so by this Regulation, proceedings for failure to act may be brought before the Court of Justice of the European Union in accordance with Article 265 TFEU. Article 7 Register of European political parties and foundations 1. The Authority shall establish and manage a Register of European political parties and European political foundations. Information from the Register shall be available online in accordance with Article 32. 2. In order to ensure the proper functioning of the Register, the Commission shall be empowered to adopt delegated acts in accordance with Article 36 and within the scope of the relevant provisions of this Regulation concerning: (a) the information and supporting documents held by the Authority for which the Register is to be the competent repository, which shall include the statutes of a European political party or European political foundation, any other documents submitted as part of an application for registration in accordance with Article 8(2), any documents received from the Member State of the seat as referred to in Article 15(2), and information on the identity of the persons who are members of bodies or hold offices that are vested with powers of administrative, financial and legal representation, as referred to in point (f) of Article 4(1) and point (g) of Article 5(1); (b) materials from the Register as referred to in point (a) of this paragraph for which the Register is to be competent to certify legality as established by the Authority pursuant to its competences under this Regulation. The Authority shall not be competent to verify compliance by a European political party or European political foundation with any obligation or requirement imposed on the party or foundation in question by the Member State of the seat pursuant to Articles 4, 5 and Article 14(2) which is additional to the obligations and requirements laid down by this Regulation. 3. The Commission shall by implementing acts specify the details of the registration number system to be applied for the Register and standard extracts from the Register to be made available to third parties upon request, including the content of letters and documents. Such extracts shall not include personal data other than the identity of the persons who are members of bodies or hold offices that are vested with powers of administrative, financial and legal representation, as referred to in point (f) of Article 4(1) and point (g) of Article 5(1). Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 37. Article 8 Application for registration 1. An application for registration shall be filed with the Authority. An application for registration as a European political foundation shall be filed only through the European political party with which the applicant is formally affiliated. 2. The application shall be accompanied by: (a) documents proving that the applicant satisfies the conditions laid down in Article 3, including a standard formal declaration in the form set out in the Annex; (b) the statutes of the party or foundation, containing the provisions required by Articles 4 and 5, including the relevant annexes and, where applicable, the statement of the Member State of the seat referred to in Article 15(2). 3. The Commission shall be empowered to adopt delegated acts in accordance with Article 36 and within the scope of the relevant provisions of this Regulation: (a) to identify any supplementary information or supporting document in relation to paragraph 2 necessary to allow the Authority to fully discharge its responsibilities under this Regulation in relation to the operation of the Register; (b) to amend the standard formal declaration in the Annex in respect of the particulars to be filled in by the applicant where necessary, in order to ensure that sufficient information is being held in relation to the signatory, his or her mandate and the European political party or European political foundation which he or she is mandated to represent for the purposes of the declaration. 4. Documentation submitted to the Authority as part of the application shall be published immediately on the website referred to in Article 32. Article 9 Examination of the application and decision of the Authority 1. The application shall be examined by the Authority in order to determine whether the applicant satisfies the conditions for registration laid down in Article 3 and whether the statutes contain the provisions required by Articles 4 and 5. 2. The Authority shall adopt a decision to register the applicant, unless it establishes that the applicant does not satisfy the conditions for registration laid down in Article 3 or that the statutes do not contain the provisions required by Articles 4 and 5. The Authority shall publish its decision to register the applicant within one month following receipt of the application for registration or, where the procedures set out in Article 15(4) are applicable, within four months following receipt of the application for registration. Where an application is incomplete, the Authority shall ask the applicant without delay to submit any additional information required. For the purposes of the deadline laid down in the second subparagraph, time shall only start to run from the date of receipt by the Authority of a complete application. 3. The standard formal declaration referred to in point (a) of Article 8(2) shall be considered sufficient for the Authority to ascertain that the applicant complies with the conditions specified in point (c) of Article 3(1) or point (c) of Article 3(2), whichever is applicable. 4. A decision of the Authority to register an applicant shall be published in the Official Journal of the European Union, together with the statutes of the party or foundation concerned. A decision not to register an applicant shall be published in the Official Journal of the European Union, together with the detailed grounds for rejection. 5. Any amendments to the documents or statutes submitted as part of the application for registration in accordance with Article 8(2) shall be notified to the Authority, which shall update the registration in accordance with the procedures set out in Article 15(2) and (4), mutatis mutandis. 6. The updated list of member parties of a European political party, annexed to the party statutes in accordance with Article 4(2), shall be sent to the Authority each year. Any changes following which the European political party might no longer satisfy the condition laid down in point (b) of Article 3(1) shall be communicated to the Authority within four weeks of any such change. Article 10 Verification of compliance with registration conditions and requirements 1. Without prejudice to the procedure laid down in paragraph 3, the Authority shall regularly verify that the conditions for registration laid down in Article 3, and the governance provisions set out in points (a), (b) and (d) to (f) of Article 4(1) and points (a) to (e) and (g) of Article 5(1), continue to be complied with by registered European political parties and European political foundations. 2. If the Authority finds that any of the conditions for registration or governance provisions referred to in paragraph 1, with the exception of the conditions in point (c) of Article 3(1) and point (c) of Article 3(2), are no longer complied with, it shall notify the European political party or foundation concerned. 3. The European Parliament, the Council or the Commission may lodge with the Authority a request for verification of compliance by a specific European political party or European political foundation with the conditions laid down in point (c) of Article 3(1) and point (c) of Article 3(2). In such cases, and in the cases referred to in point (a) of Article 16(3), the Authority shall ask the committee of independent eminent persons established by Article 11 for an opinion on the subject. The committee shall give its opinion within two months. Where the Authority becomes aware of facts which may give rise to doubts concerning compliance by a specific European political party or European political foundation with the conditions laid down in point (c) of Article 3(1) and point (c) of Article 3(2), it shall inform the European Parliament, the Council and the Commission with a view to allowing any of them to lodge a request for verification as referred to in the first subparagraph. Without prejudice to the first subparagraph, the European Parliament, the Council and the Commission shall indicate their intention within two months of receiving that information. The procedures laid down in the first and second subparagraphs shall not be initiated within a period of two months prior to elections to the European Parliament. Having regard to the committee's opinion, the Authority shall decide whether to de-register the European political party or European political foundation concerned. The decision of the Authority shall be duly reasoned. A decision of the Authority to de-register on grounds of non-compliance with the conditions set out in point (c) of Article 3(1) or point (c) of Article 3(2) may only be adopted in the event of manifest and serious breach of those conditions. It shall be subject to the procedure set out in paragraph 4. 4. A decision of the Authority to de-register a European political party or foundation on the ground of a manifest and serious breach as regards compliance with the conditions set out in point (c) of Article 3(1) or point (c) of Article 3(2) shall be communicated to the European Parliament and the Council. The decision shall enter into force only if no objection is expressed by the European Parliament and the Council within a period of three months of the communication of the decision to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Authority that they will not object. In the event of an objection by the European Parliament and by the Council, the European political party or foundation shall remain registered. The European Parliament and the Council may object to the decision only on grounds related to the assessment of compliance with the conditions for registration set out in point (c) of Article 3(1) and point (c) of Article 3(2). The European political party or European political foundation concerned shall be informed that objections have been raised to the decision of the Authority to de-register it. The European Parliament and the Council shall adopt a position in accordance with their respective decision-making rules as established in conformity with the Treaties. Any objection shall be duly reasoned and shall be made public. 5. A decision of the Authority to de-register a European political party or a European political foundation, to which no objections have been raised under the procedure laid down in paragraph 4, shall be published in the Official Journal of the European Union, together with the detailed grounds for de-registration, and shall enter into force three months following the date of such publication. 6. A European political foundation shall automatically forfeit its status as such if the European political party with which it is affiliated is removed from the Register. Article 11 Committee of independent eminent persons 1. A committee of independent eminent persons is hereby established. It shall consist of six members, with the European Parliament, the Council and the Commission each appointing two members. The members of the committee shall be selected on the basis of their personal and professional qualities. They shall neither be members of the European Parliament, the Council or the Commission, nor hold any electoral mandate, be officials or other servants of the European Union or be current or former employees of a European political party or a European political foundation. Members of the committee shall be independent in the performance of their duties. They shall neither seek nor take instructions from any institution or government or from any other body, office or agency, and shall refrain from any act which is incompatible with the nature of their duties. The committee shall be renewed within six months after the end of the first session of the European Parliament following each election to the European Parliament. The mandate of the members shall not be renewable. 2. The committee shall adopt its own rules of procedure. The chair of the committee shall be elected by its members from amongst their number in accordance with those rules. The secretariat and funding of the committee shall be provided by the European Parliament. The secretariat of the committee shall act under the sole authority of the committee. 3. When requested by the Authority, the committee shall give an opinion on any possible manifest and serious breach of the values on which the Union is founded, as referred to in point (c) of Article 3(1) and point (c) of Article 3(2), by a European political party or a European political foundation. To that end, the committee may request any relevant document and evidence from the Authority, the European Parliament, the European political party or European political foundation concerned, other political parties, political foundations or other stakeholders, and it may request to hear their representatives. In its opinions, the committee shall give full consideration to the fundamental right of freedom of association and to the need to ensure pluralism of political parties in Europe. The opinions of the committee shall be made public without delay. CHAPTER III LEGAL STATUS OF EUROPEAN POLITICAL PARTIES AND EUROPEAN POLITICAL FOUNDATIONS Article 12 Legal personality European political parties and European political foundations shall have European legal personality. Article 13 Legal recognition and capacity European political parties and European political foundations shall enjoy legal recognition and capacity in all Member States. Article 14 Applicable law 1. European political parties and European political foundations shall be governed by this Regulation. 2. For matters not regulated by this Regulation or, where matters are only partly regulated by it, for those aspects which are not covered by it, European political parties and European political foundations shall be governed by the applicable provisions of national law in the Member State in which they have their respective seats. Activities carried out by European political parties and European political foundations in other Member States shall be governed by the relevant national laws of those Member States. 3. For matters not regulated by this Regulation or by the applicable provisions pursuant to paragraph 2 or, where matters are only partly regulated by them, for those aspects which are not covered by them, European political parties and European political foundations shall be governed by the provisions of their respective statutes. Article 15 Acquisition of European legal personality 1. A European political party or a European political foundation shall acquire European legal personality on the date of publication in the Official Journal of the European Union of the decision of the Authority to register it, pursuant to Article 9. 2. If the Member State in which an applicant for registration as a European political party or a European political foundation has its seat so requires, the application submitted pursuant to Article 8 shall be accompanied by a statement issued by that Member State, certifying that the applicant has complied with all relevant national requirements for application, and that its statutes are in conformity with the applicable law referred to in the first subparagraph of Article 14(2). 3. Where the applicant enjoys legal personality under the law of a Member State, the acquisition of European legal personality shall be regarded by that Member State as a conversion of the national legal personality into a successor European legal personality. The latter shall fully maintain any pre-existing rights and obligations of the former national legal entity, which shall cease to exist as such. The Member States concerned shall not apply prohibitive conditions in the context of such conversion. The applicant shall maintain its seat in the Member State concerned until a decision in accordance with Article 9 has been published. 4. If the Member State in which the applicant has its seat so requires, the Authority shall fix the date of the publication referred to in paragraph 1 only after consultation with that Member State. Article 16 Termination of European legal personality 1. A European political party or a European political foundation shall lose its European legal personality upon the entry into force of a decision of the Authority to remove it from the Register as published in the Official Journal of the European Union. The decision shall enter into force three months after such publication unless the European political party or the European political foundation concerned requests a shorter period. 2. A European political party or a European political foundation shall be removed from the Register by a decision of the Authority: (a) as a consequence of a decision adopted pursuant to Article 10(2) to (5); (b) in the circumstances provided for in Article 10(6); (c) at the request of the European political party or European political foundation concerned; or (d) in the cases referred to in point (b) of the first subparagraph of paragraph 3 of this Article. 3. If a European political party or a European political foundation has seriously failed to fulfil relevant obligations under national law applicable by virtue of the first subparagraph of Article 14(2), the Member State of the seat may address to the Authority a duly reasoned request for de-registration which must identify precisely and exhaustively the illegal actions and the specific national requirements that have not been complied with. In such cases, the Authority shall: (a) for matters relating exclusively or predominantly to elements affecting respect for the values on which the Union is founded, as expressed in Article 2 TEU, initiate a verification procedure in accordance with Article 10(3). Article 10(4), (5) and (6) shall also apply; (b) for any other matter, and when the reasoned request of the Member State concerned confirms that all national remedies have been exhausted, decide to remove the European political party or European political foundation concerned from the Register. If a European political party or a European political foundation has seriously failed to fulfil relevant obligations under national law applicable by virtue of the second subparagraph of Article 14(2), and if the matter relates exclusively or predominantly to elements affecting respect of the values on which the Union is founded, as expressed in Article 2 TEU, the Member State concerned may address a request to the Authority in accordance with the provisions of the first subparagraph of this paragraph. The Authority shall proceed in accordance with point (a) of the first subparagraph of this paragraph. In all cases, the Authority shall act without undue delay. The Authority shall inform the Member State concerned and the European political party or European political foundation concerned of the follow-up given to the reasoned request for de-registration. 4. The Authority shall fix the date of the publication referred to in paragraph 1 after consultation with the Member State in which the European political party or European political foundation has its seat. 5. If the European political party or European political foundation concerned acquires legal personality under the law of the Member State of its seat, such acquisition shall be regarded by that Member State as a conversion of the European legal personality into a national legal personality that fully maintains the pre-existing rights and obligations of the former European legal entity. The Member State in question shall not apply prohibitive conditions in the context of such conversion. 6. If the European political party or European political foundation does not acquire legal personality under the law of the Member State of its seat, it shall be wound up in accordance with the applicable law of that Member State. The Member State concerned may require that such winding-up be preceded by the acquisition by the party or foundation concerned of national legal personality in accordance with paragraph 5. 7. In all situations referred to in paragraphs 5 and 6, the Member State concerned shall ensure that the not-for-profit condition laid down in Article 3 is fully respected. The Authority and the Authorising Officer of the European Parliament may agree with the Member State concerned the modalities for termination of the European legal personality, in particular in order to ensure the recovery of any funds received from the general budget of the European Union and the payment of any financial sanctions imposed in accordance with Article 27. CHAPTER IV FUNDING PROVISIONS Article 17 Funding conditions 1. A European political party which is registered in accordance with the conditions and procedures laid down in this Regulation, which is represented in the European Parliament by at least one of its members, and which is not in one of the situations of exclusion referred to in Article 106(1) of the Financial Regulation may apply for funding from the general budget of the European Union, in accordance with the terms and conditions published by the Authorising Officer of the European Parliament in a call for contributions. 2. A European political foundation which is affiliated with a European political party eligible to apply for funding under paragraph 1, which is registered in accordance with the conditions and procedures laid down in this Regulation, and which is not in one of the situations of exclusion referred to in Article 106(1) of the Financial Regulation may apply for funding from the general budget of the European Union, in accordance with the terms and conditions published by the Authorising Officer of the European Parliament in a call for proposals. 3. For the purposes of determining eligibility for funding from the general budget of the European Union in accordance with paragraph 1 of this Article and point (b) of Article 3(1), and for the application of Article 19(1), a member of the European Parliament shall be considered as a member of only one European political party, which shall, where relevant, be the one to which his or her national or regional political party is affiliated on the final date for the submission of applications for funding. 4. Financial contributions or grants from the general budget of the European Union shall not exceed 85 % of the annual reimbursable expenditure indicated in the budget of a European political party and 85 % of the eligible costs incurred by a European political foundation. European political parties may use any unused part of the Union contribution awarded to cover reimbursable expenditure within the financial year following its award. Amounts still unused after that financial year shall be recovered in accordance with the Financial Regulation. 5. Within the limits set out in Articles 21 and 22, the expenditure reimbursable through a financial contribution shall include administrative expenditure and expenditure linked to technical assistance, meetings, research, cross-border events, studies, information and publications, as well as expenditure linked to campaigns. Article 18 Application for funding 1. In order to receive funding from the general budget of the European Union, a European political party or European political foundation which satisfies the conditions of Article 17(1) or (2) shall file an application with the European Parliament following a call for contributions or proposals. 2. The European political party and the European political foundation must, at the time of its application, comply with the obligations listed in Article 23, and, from the date of its application until the end of the financial year or of the action covered by the contribution or grant, remain registered in the Register and may not be the subject of any of the sanctions provided for in Article 27(1) and in points (a)(v) and (vi) of Article 27(2). 3. A European political foundation shall include in its application its annual work programme or action plan. 4. The Authorising Officer of the European Parliament shall adopt a decision within three months after closure of the call for contributions or call for proposals, and shall authorise and manage the corresponding appropriations in accordance with the Financial Regulation. 5. A European political foundation may apply for funding from the general budget of the European Union only through the European political party with which it is affiliated. Article 19 Award criteria and distribution of funding 1. The respective appropriations available to those European political parties and European political foundations which have been awarded contributions or grants in accordance with Article 18 shall be distributed annually on the basis of the following distribution key:  15 % shall be distributed in equal shares among the beneficiary European political parties,  85 % shall be distributed in proportion to their share of elected members of the European Parliament among the beneficiary European political parties. The same distribution key shall be used to award funding to European political foundations, on the basis of their affiliation with a European political party. 2. The distribution referred to in paragraph 1 shall be based on the number of elected members of the European Parliament who are members of the applicant European political party on the final date for the submission of applications for funding, taking into account Article 17(3). After that date, any changes to the number shall not affect the respective share of funding between European political parties or European political foundations. This is without prejudice to the requirement in Article 17(1) for a European political party to be represented in the European Parliament by at least one of its members. Article 20 Donations and contributions 1. European political parties and European political foundations may accept donations from natural or legal persons of up to a value of EUR 18 000 per year and per donor. 2. European political parties and European political foundations shall, at the time of the submission of their annual financial statements in accordance with Article 23, also transmit a list of all donors with their corresponding donations, indicating both the nature and the value of the individual donations. This paragraph shall also apply to contributions made by member parties of European political parties and member organisations of European political foundations. For donations from natural persons the value of which exceeds EUR 1 500 and is below or equal to EUR 3 000, the European political party or European political foundation concerned shall indicate whether the corresponding donors have given their prior written consent to publication in accordance with point (e) of Article 32(1). 3. Donations received by European political parties and European political foundations within six months prior to elections to the European Parliament shall be reported on a weekly basis to the Authority in writing and in accordance with paragraph 2. 4. Single donations the value of which exceeds EUR 12 000 that have been accepted by European political parties and European political foundations shall be immediately reported to the Authority in writing and in accordance with paragraph 2. 5. European political parties and European political foundations shall not accept any of the following: (a) anonymous donations or contributions; (b) donations from the budgets of political groups in the European Parliament; (c) donations from any public authority from a Member State or a third country, or from any undertaking over which such a public authority may exercise, directly or indirectly, a dominant influence by virtue of its ownership of it, its financial participation therein, or the rules which govern it; or (d) donations from any private entities based in a third country or from individuals from a third country who are not entitled to vote in elections to the European Parliament. 6. Any donation that is not permitted under this Regulation shall within 30 days following the date of its receipt by a European political party or a European political foundation: (a) be returned to the donor or to any person acting on the donor's behalf; or (b) where it is not possible to return it, be reported to the Authority and the European Parliament. The Authorising Officer of the European Parliament shall establish the amount receivable and authorise the recovery in accordance with the provisions laid down in Articles 78 and 79 of the Financial Regulation. The funds shall be entered as general revenue in the European Parliament section of the general budget of the European Union. 7. Contributions to a European political party from its members shall be permitted. The value of such contributions shall not exceed 40 % of the annual budget of that European political party. 8. Contributions to a European political foundation from its members, and from the European political party with which it is affiliated, shall be permitted. The value of such contributions shall not exceed 40 % of the annual budget of that European political foundation and may not derive from funds received by a European political party pursuant to this Regulation from the general budget of the European Union. The burden of proof shall rest with the European political party concerned, which shall clearly indicate in its accounts the origin of funds used to finance its affiliated European political foundation. 9. Without prejudice to paragraphs 7 and 8, European political parties and European political foundations may accept from citizens who are their members contributions up to a value of EUR 18 000 per year and per member, where such contributions are made by the member concerned on his or her own behalf. The ceiling laid down in the first subparagraph shall not apply where the member concerned is also an elected member of the European Parliament, of a national parliament or of a regional parliament or regional assembly. 10. Any contribution that is not permitted under this Regulation shall be returned in accordance with paragraph 6. Article 21 Financing of campaigns in the context of elections to the European Parliament 1. Subject to the second subparagraph, the funding of European political parties from the general budget of the European Union or from any other source may be used to finance campaigns conducted by the European political parties in the context of elections to the European Parliament in which they or their members participate as required by point (d) of Article 3(1). In accordance with Article 8 of the Act concerning the election of the members of the European Parliament by direct universal suffrage (15), the funding and possible limitation of election expenses for all political parties, candidates and third parties in, in addition to their participation in, elections to the European Parliament is governed in each Member State by national provisions. 2. Expenditure linked to the campaigns referred to in paragraph 1 shall be clearly identified as such by the European political parties in their annual financial statements. Article 22 Prohibition of funding 1. Notwithstanding Article 21(1), the funding of European political parties from the general budget of the European Union or from any other source shall not be used for the direct or indirect funding of other political parties, and in particular national parties or candidates. Those national political parties and candidates shall continue to be governed by national rules. 2. The funding of European political foundations from the general budget of the European Union or from any other source shall not be used for any other purpose than for financing their tasks as listed in point (4) of Article 2 and to meet expenditure directly linked to the objectives set out in their statutes in accordance with Article 5. It shall in particular not be used for the direct or indirect funding of elections, political parties, or candidates or other foundations. 3. The funding of European political parties and European political foundations from the general budget of the European Union or from any other source shall not be used to finance referendum campaigns. CHAPTER V CONTROL AND SANCTIONS Article 23 Accounts, reporting and audit obligations 1. At the latest within six months following the end of the financial year, European political parties and European political foundations shall submit to the Authority, with a copy to the Authorising Officer of the European Parliament and to the competent National Contact Point of the Member State of their seat: (a) their annual financial statements and accompanying notes, covering their revenue and expenditure, assets and liabilities at the beginning and at the end of the financial year, in accordance with the law applicable in the Member State in which they have their seat and their annual financial statements on the basis of the international accounting standards defined in Article 2 of Regulation (EC) No 1606/2002 of the European Parliament and of the Council (16); (b) an external audit report on the annual financial statements, covering both the reliability of those financial statements and the legality and regularity of their revenue and expenditure, carried out by an independent body or expert; and (c) the list of donors and contributors and their corresponding donations or contributions reported in accordance with Article 20(2), (3) and (4). 2. Where expenditure is implemented by European political parties jointly with national political parties or by European political foundations jointly with national political foundations, or with other organisations, evidence of the expenditure incurred by the European political parties or by the European political foundations directly or through those third parties shall be included in the annual financial statements referred to in paragraph 1. 3. The independent external bodies or experts referred to in point (b) of paragraph 1 shall be selected, mandated and paid by the European Parliament. They shall be duly authorised to audit accounts under the law applicable in the Member State in which they have their seat or establishment. 4. European political parties and European political foundations shall provide any information requested by the independent bodies or experts for the purpose of their audit. 5. The independent bodies or experts shall inform the Authority and the Authorising Officer of the European Parliament of any suspected illegal activity, fraud or corruption which may harm the financial interests of the Union. The Authority and the Authorising Officer of the European Parliament shall inform the National Contact Points concerned thereof. Article 24 General rules on control 1. Control of compliance by European political parties and European political foundations with their obligations under this Regulation shall be exercised, in cooperation, by the Authority, by the Authorising Officer of the European Parliament and by the competent Member States. 2. The Authority shall control compliance by European political parties and European political foundations with their obligations under this Regulation, in particular in relation to Article 3, points (a), (b), and (d) to (f) of Article 4(1), points (a) to (e) and (g) of Article 5(1), Article 9(5) and (6), and Articles 20, 21 and 22. The Authorising Officer of the European Parliament shall control compliance by European political parties and European political foundations with the obligations relating to Union funding under this Regulation in accordance with the Financial Regulation. In carrying out such controls, the European Parliament shall take the necessary measures in the fields of the prevention of and the fight against fraud affecting the financial interests of the Union. 3. The control by the Authority and by the Authorising Officer of the European Parliament referred to in paragraph 2 shall not extend to compliance by European political parties and European political foundations with their obligations under applicable national law as referred to in Article 14. 4. European political parties and European political foundations shall provide any information requested by the Authority, the Authorising Officer of the European Parliament, the Court of Auditors, the European Anti-Fraud Office (OLAF) or Member States which is necessary for the purpose of carrying out the controls for which they are responsible under this Regulation. Upon request and for the purpose of controlling compliance with Article 20, European political parties and European political foundations shall provide the Authority with information concerning contributions made by individual members and the identity of such members. Moreover, where appropriate, the Authority may require European political parties to provide signed confirmatory statements from members holding elected mandates for the purpose of controlling compliance with the condition laid down in the first subparagraph of point (b) of Article 3(1). Article 25 Implementation and control in respect of Union funding 1. Appropriations for the funding of European political parties and European political foundations shall be determined under the annual budgetary procedure and shall be implemented in accordance with this Regulation and the Financial Regulation. The terms and conditions for contributions and grants shall be laid down by the Authorising Officer of the European Parliament in the call for contributions and the call for proposals. 2. Control of funding received from the general budget of the European Union and its use shall be exercised in accordance with the Financial Regulation. Control shall also be exercised on the basis of annual certification by an external and independent audit, as provided for in Article 23(1). 3. The Court of Auditors shall exercise its audit powers in accordance with Article 287 TFEU. 4. Any document or information required by the Court of Auditors in order to enable it to carry out its task shall be supplied to it at its request by the European political parties and the European political foundations that receive funding in accordance with this Regulation. 5. The contribution and grant decision or agreement shall expressly provide for auditing by the European Parliament and the Court of Auditors, on the basis of records and on the spot, of the European political party which has received a contribution or the European political foundation which has received a grant from the general budget of the European Union. 6. The Court of Auditors and the Authorising Officer of the European Parliament, or any other external body authorised by the Authorising Officer of the European Parliament, may carry out the necessary checks and verifications on the spot in order to verify the legality of expenditure and the proper implementation of the provisions of the contribution and grant decision or agreement, and, in the case of European political foundations, the proper implementation of the work programme or action. The European political party or European political foundation in question shall supply any document or information needed to carry out this task. 7. OLAF may carry out investigations, including on-the-spot checks and inspections, in accordance with the provisions and procedures laid down in Regulation (EU, Euratom) No 883/2013 of the European Parliament and of the Council (17) and Council Regulation (Euratom, EC) No 2185/96 (18), with a view to establishing whether there has been fraud, corruption or any other illegal activity affecting the financial interests of the Union in connection with contributions or grants under this Regulation. If appropriate, its findings may give rise to recovery decisions by the Authorising Officer of the European Parliament. Article 26 Technical support All technical support provided by the European Parliament to European political parties shall be based on the principle of equal treatment. It shall be granted on conditions no less favourable than those granted to other external organisations and associations that may be accorded similar facilities and shall be supplied against invoice and payment. Article 27 Sanctions 1. In accordance with Article 16, the Authority shall decide to remove a European political party or a European political foundation from the Register by way of sanction in any of the following situations: (a) where the party or foundation in question has been found by a judgment having the force of res judicata to have engaged in illegal activities detrimental to the financial interests of the Union as defined in Article 106(1) of the Financial Regulation; (b) where it is established, in accordance with the procedures set out in Article 10(2) to (5), that it no longer fulfils one or more of the conditions set out in points (a), (c) and (e) of Article 3(1) or in Article 3(2); or (c) where a request by a Member State for de-registration on grounds of serious failure to fulfil obligations under national law meets the requirements set out in point (b) of Article 16(3). 2. The Authority shall impose financial sanctions in the following situations: (a) non-quantifiable infringements: (i) in the event of non-compliance with the requirements of Article 9(5) or (6); (ii) in the event of non-compliance with the commitments entered into and the information provided by a European political party or European political foundation in accordance with points (a), (b) and (d) to (f) of Article 4(1) and with points (a), (b), (d) and (e) of Article 5(1); (iii) in the event of failure to transmit the list of donors and their corresponding donations in accordance with Article 20(2) or to report donations in accordance with Article 20(3) and (4); (iv) where a European political party or a European political foundation has infringed the obligations laid down in Article 23(1) or Article 24(4); (v) where a European political party or a European political foundation has been found by a judgment having the force of res judicata to have engaged in illegal activities detrimental to the financial interests of the Union as defined in Article 106(1) of the Financial Regulation; (vi) where the European political party or the European political foundation concerned has at any time intentionally omitted to provide information or has intentionally provided incorrect or misleading information, or where the bodies authorised by this Regulation to audit or conduct checks on the beneficiaries of funding from the general budget of the European Union detect inaccuracies in the annual financial statements which are regarded as constituting material omissions or misstatements of items in accordance with the international accounting standards defined in Article 2 of Regulation (EC) No 1606/2002; (b) quantifiable infringements: (i) where a European political party or a European political foundation has accepted donations and contributions that are not permitted under Article 20(1) or (5), unless the conditions laid down in Article 20(6) are met; (ii) in the event of non-compliance with the requirements laid down in Articles 21 and 22. 3. The Authorising Officer of the European Parliament may exclude a European political party or a European political foundation from future Union funding for up to five years, or up to 10 years in cases of an infringement repeated within a five-year period, when it has been found guilty of any of the infringements listed in points (v) and (vi) of point (a) of paragraph 2. This is without prejudice to the powers of the Authorising Officer of the European Parliament as set out in Article 204n of the Financial Regulation. 4. For the purposes of paragraphs 2 and 3, the following financial sanctions shall be imposed on a European political party or a European political foundation: (a) in cases of non-quantifiable infringements, a fixed percentage of the annual budget of the European political party or European political foundation concerned:  5 %, or  7,5 % if there are concurrent infringements, or  20 % if the infringement in question is a repeated infringement, or  a third of the percentages set out above if the European political party or European political foundation concerned has voluntarily declared the infringement before the Authority has officially opened an investigation, even in the case of a concurrent infringement or a repeated infringement, and the party or foundation concerned has taken the appropriate corrective measures,  50 % of the annual budget of the European political party or European political foundation concerned for the preceding year, when it has been found by a judgment having the force of res judicata to have engaged in illegal activities detrimental to the financial interests of the Union as defined in Article 106(1) of the Financial Regulation; (b) in cases of quantifiable infringements, a fixed percentage of the amount of the irregular sums received or not reported in accordance with the following scale, up to a maximum of 10 % of the annual budget of the European political party or European political foundation concerned:  100 % of the irregular sums received or not reported where those sums do not exceed EUR 50 000, or  150 % of the irregular sums received or not reported where those sums exceed EUR 50 000 but do not exceed EUR 100 000, or  200 % of the irregular sums received or not reported where those sums exceed EUR 100 000 but do not exceed EUR 150 000, or  250 % of the irregular sums received or not reported where those sums exceed EUR 150 000 but do not exceed EUR 200 000, or  300 % of the irregular sums received or not reported where those sums exceed EUR 200 000, or  one third of the percentages indicated above if the European political party or European political foundation concerned has voluntarily declared the infringement before the Authority and/or the Authorising Officer of the European Parliament has officially opened an investigation and the party or foundation concerned has taken the appropriate corrective measures. For the application of the percentages indicated above, each donation or contribution shall be considered separately. 5. Whenever a European political party or a European political foundation has committed concurrent infringements of this Regulation, only the sanction laid down for the most serious infringement shall be imposed, unless otherwise provided in point (a) of paragraph 4. 6. The sanctions laid down in this Regulation shall be subject to a limitation period of five years from the date of commission of the infringement concerned or, in the case of continuing or repeated infringements, from the date on which those infringements ceased. Article 28 Cooperation between the Authority, the Authorising Officer of the European Parliament and the Member States 1. The Authority, the Authorising Officer of the European Parliament and the Member States via the National Contact Points shall share information and keep each other regularly informed of matters related to funding provisions, controls and sanctions. 2. They shall also agree on practical arrangements for such exchange of information, including the rules regarding the disclosure of confidential information or evidence and the cooperation among Member States. 3. The Authorising Officer of the European Parliament shall inform the Authority of any findings which might give rise to the imposition of sanctions under Article 27(2) to (4), with a view to allowing the Authority to take appropriate measures. 4. The Authority shall inform the Authorising Officer of the European Parliament of any decision it has taken in relation to sanctions, in order to enable him or her to draw the appropriate consequences under the Financial Regulation. Article 29 Corrective measures and principles of good administration 1. Before taking a final decision relating to any of the sanctions referred to in Article 27, the Authority or the Authorising Officer of the European Parliament shall give the European political party or the European political foundation concerned an opportunity to introduce the measures required to remedy the situation within a reasonable period of time, which shall not normally exceed one month. In particular, the Authority or the Authorising Officer of the European Parliament shall allow the possibility of correcting clerical and arithmetical errors, providing additional documents or information where necessary or correcting minor mistakes. 2. Where a European political party or a European political foundation has failed to take corrective measures within the period of time referred to in paragraph 1, the appropriate sanctions referred to in Article 27 shall be decided. 3. Paragraphs 1 and 2 shall not apply in relation to the conditions set out in points (b) to (d) of Article 3(1) and in point (c) of Article 3(2). Article 30 Recovery 1. On the basis of a decision of the Authority removing a European political party or a European political foundation from the Register, the Authorising Officer of the European Parliament shall withdraw or terminate any ongoing decision or agreement on Union funding, except in the cases provided for in point (c) of Article 16(2) and in points (b) and (d) of Article 3(1). He or she shall also recover any Union funding, including any unspent Union funds from previous years. 2. A European political party or European political foundation on which a sanction has been imposed for any of the infringements listed in Article 27(1) and in points (v) and (vi) of Article 27(2)(a) shall for that reason no longer be in compliance with Article 18(2). As a result, the Authorising Officer of the European Parliament shall terminate the contribution or grant agreement or decision on Union funding received under this Regulation and shall recover amounts unduly paid under the contribution or grant agreement or decision, including any unspent Union funds from previous years. In the event of such termination, payments by the Authorising Officer of the European Parliament shall be limited to the eligible expenditure actually incurred by the European political party or European political foundation up to the date when the termination decision takes effect. This paragraph shall also be applicable to the cases referred to in point (c) of Article 16(2) and in points (b) and (d) of Article 3(1). CHAPTER VI FINAL PROVISIONS Article 31 Provision of information to citizens Subject to Articles 21 and 22 and to their own statutes and internal processes, European political parties may, in the context of elections to the European Parliament, take all appropriate measures to inform citizens of the Union of the affiliations between national political parties and candidates and the European political parties concerned. Article 32 Transparency 1. The European Parliament shall make public, under the authority of its Authorising Officer or under that of the Authority, on a website created for that purpose, the following: (a) the names and statutes of all registered European political parties and European political foundations, together with the documents submitted as part of their applications for registration in accordance with Article 8, at the latest four weeks after the Authority has adopted its decision and, thereafter, any amendments notified to the Authority pursuant to Article 9(5) and (6); (b) a list of applications that have not been approved, together with the documents submitted as part thereof, together with the application for registration in accordance with Article 8 and the grounds for rejection, at the latest four weeks after the Authority adopted its decision; (c) an annual report with a table of the amounts paid to each European political party and European political foundation, for each financial year for which contributions have been received or grants have been paid from the general budget of the European Union; (d) the annual financial statements and external audit reports referred to in Article 23(1), and, for European political foundations, the final reports on the implementation of the work programmes or actions; (e) the names of donors and their corresponding donations reported by European political parties and European political foundations in accordance with Article 20(2), (3) and (4), with the exception of donations from natural persons the value of which does not exceed EUR 1 500 per year and per donor, which shall be reported as 'minor donations'. Donations from natural persons the annual value of which exceeds EUR 1 500 and is below or equal to EUR 3 000 shall not be published without the corresponding donor's prior written consent to their publication. If no such prior consent has been given, such donations shall be reported as 'minor donations'. The total amount of minor donations and the number of donors per calendar year shall also be published; (f) the contributions referred to in Article 20(7) and (8) and reported by European political parties and European political foundations in accordance with Article 20(2), including the identity of the member parties or organisations which made those contributions; (g) the details of and reasons for any final decisions taken by the Authority pursuant to Article 27, including, where relevant, any opinions adopted by the committee of independent eminent persons in accordance with Articles 10 and 11, having due regard to Regulation (EC) No 45/2001; (h) the details of and reasons for any final decision taken by the Authorising Officer of the European Parliament pursuant to Article 27; (i) a description of the technical support provided to European political parties; and (j) the evaluation report of the European Parliament on the application of this Regulation and on the funded activities referred to in Article 38. 2. The European Parliament shall make public the list of legal persons who are members of a European political party, as annexed to the party statutes in accordance with Article 4(2) and updated in accordance with Article 9(6), as well as the total number of individual members. 3. Personal data shall be excluded from publication on the website referred to in paragraph 1 unless those personal data are published pursuant to points (a), (e), or (g) of paragraph 1. 4. European political parties and European political foundations shall, in a publicly available privacy statement, provide potential members and donors with the information required by Article 10 of Directive 95/46/EC, and shall inform them that their personal data will be processed for auditing and control purposes by the European Parliament, the Authority, OLAF, the Court of Auditors, Member States, or external bodies or experts authorised thereby, and that their personal data will be made public on the website referred to in paragraph 1 under the conditions set out in this Article. The Authorising Officer of the European Parliament, in application of Article 11 of Regulation (EC) No 45/2001, shall include the same information in calls for contributions or proposals as referred to in Article 18(1) of this Regulation. Article 33 Protection of personal data 1. In processing personal data pursuant to this Regulation, the Authority, the European Parliament and the committee of independent eminent persons established by Article 11 shall comply with Regulation (EC) No 45/2001. For the purposes of the processing of personal data, they shall be considered data controllers in accordance with point (d) of Article 2 of that Regulation. 2. In processing personal data pursuant to this Regulation, European political parties and European political foundations, Member States when exercising control over aspects relating to the financing of European political parties and European political foundations in accordance with Article 24, and the independent bodies or experts authorised to audit accounts in accordance with Article 23(1) shall comply with Directive 95/46/EC and with the national provisions adopted pursuant thereto. For the purposes of the processing of personal data, they shall be considered data controllers in accordance with point (d) of Article 2 of that Directive. 3. The Authority, the European Parliament and the committee of independent eminent persons established by Article 11 shall ensure that personal data collected by them pursuant to this Regulation are not used for any purpose other than to ensure the legality, regularity and transparency of the funding of European political parties and European political foundations and the membership of European political parties. They shall erase all personal data collected for that purpose at the latest 24 months after the publication of the relevant parts in accordance with Article 32. 4. The Member States and independent bodies or experts authorised to audit accounts shall use the personal data they receive only in order to exercise control over the financing of European political parties and European political foundations. They shall erase those personal data in accordance with applicable national law after transmission pursuant to Article 28. 5. Personal data may be retained beyond the time limits laid down in paragraph 3 or provided for by the applicable national law as referred to in paragraph 4 where such retention is necessary for the purposes of legal or administrative proceedings relating to the funding of a European political party or a European political foundation or the membership of a European political party. All such personal data shall be erased at the latest one week after the date of conclusion of the said proceedings by a final decision, or after any audits, appeals, litigation or claims have been disposed of. 6. The data controllers referred to in paragraphs 1 and 2 shall implement appropriate technical and organisational measures to protect personal data against accidental or unlawful destruction, accidental loss, alteration or unauthorised disclosure or access, in particular where the processing of such data involves their transmission over a network, and against all other unlawful forms of processing. 7. The European Data Protection Supervisor shall be responsible for monitoring and ensuring that the Authority, the European Parliament and the committee of independent eminent persons established by Article 11 respect and protect the fundamental rights and freedoms of natural persons in the processing of personal data pursuant to this Regulation. Without prejudice to any judicial remedy, any data subject may lodge a complaint with the European Data Protection Supervisor if he or she considers that his or her right to the protection of his or her personal data has been infringed as a result of the processing thereof by the Authority, the European Parliament or the committee. 8. European political parties and European political foundations, the Member States and the independent bodies or experts authorised to audit accounts under this Regulation shall be liable in accordance with applicable national law for any damage they cause in the processing of personal data pursuant to this Regulation. The Member States shall ensure that effective, proportionate and dissuasive sanctions are applied for infringements of this Regulation, of Directive 95/46/EC and of the national provisions adopted pursuant thereto, and in particular for the fraudulent use of personal data. Article 34 Right to be heard Before the Authority or the Authorising Officer of the European Parliament takes a decision which may adversely affect the rights of a European political party, a European political foundation or an applicant as referred to in Article 8, it shall hear the representatives of the European political party, European political foundation or applicant concerned. The Authority or the European Parliament shall duly state the reasons for its decision. Article 35 Right of appeal Decisions taken pursuant to this Regulation may be the subject of court proceedings before the Court of Justice of the European Union, in accordance with the relevant provisions of the TFEU. Article 36 Exercise of the delegation 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Article 7(2) and Article 8(3) shall be conferred on the Commission for a period of five years from 24 November 2014. The Commission shall draw up a report in respect of the delegation of power not later than nine months before the end of the five-year period. The delegation of power shall be tacitly extended for periods of an identical duration, unless the European Parliament or the Council opposes such extension not later than three months before the end of each period. 3. The delegation of power referred to in Article 7(2) and Article 8(3) may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 4. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 5. A delegated act adopted pursuant to Article 7(2) and Article 8(3) shall enter into force only if no objection has been expressed either by the European Parliament or the Council within a period of two months of notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by two months at the initiative of the European Parliament or of the Council. Article 37 Committee procedure 1. The Commission shall be assisted by a committee. That committee shall be a committee within the meaning of Regulation (EU) No 182/2011. 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. Article 38 Evaluation The European Parliament shall, after consultation of the Authority, publish by mid-2018 a report on the application of this Regulation and on the activities funded. The report shall indicate, where appropriate, possible amendments to be made to the statute and funding systems. Before the end of 2018, the Commission shall present a report on the application of this Regulation accompanied, if appropriate, by a legislative proposal to amend this Regulation. Article 39 Effective application Member States shall make such provision as is appropriate to ensure the effective application of this Regulation. Article 40 Repeal Regulation (EC) No 2004/2003 is repealed with effect from the date of entry into force of this Regulation. It shall however continue to apply as regards acts and commitments relating to the funding of political parties and political foundations at European level for the 2014, 2015, 2016 and 2017 budget years. Article 41 Entry into force and application This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. The Commission shall adopt delegated acts as referred to in Article 7(2) and in point (a) of Article 8(3) by no later than 1 July 2015. This Regulation shall apply from 1 January 2017. The Authority referred to in Article 6 shall however be set up by 1 September 2016. European political parties and European political foundations registered after 1 January 2017 may only apply for funding under this Regulation for activities starting in the 2018 budget year or thereafter. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 22 October 2014. For the European Parliament The President M. SCHULZ For the Council The President B. DELLA VEDOVA (1) OJ C 133, 9.5.2013, p. 90. (2) OJ C 62, 2.3.2013, p. 77. (3) OJ C 67, 7.3.2013, p. 1. (4) Position of the European Parliament of 16 April 2014 (not yet published in the Official Journal) and decision of the Council of 29 September 2014. (5) Regulation (EC) No 2004/2003 of the European Parliament and of the Council of 4 November 2003 on the regulations governing political parties at European level and the rules regarding their funding (OJ L 297, 15.11.2003, p. 1). (6) OJ C 296 E, 2.10.2012, p. 46. (7) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by the Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). (8) Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (OJ L 8, 12.1.2001, p. 1). (9) Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data (OJ L 281, 23.11.1995, p. 31). (10) OJ C 253, 3.9.2013, p. 12. (11) Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (OJ L 298, 26.10.2012, p. 1). (12) Commission Delegated Regulation (EU) No 1268/2012 of 29 October 2012 on the rules of application of Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council on the financial rules applicable to the general budget of the Union (OJ L 362, 31.12.2012, p. 1). (13) Council Regulation (EEC, Euratom, ECSC) No 259/68 of 29 February 1968 laying down the Staff Regulations of Officials and the Conditions of Employment of Other Servants of the European Communities and instituting special measures temporarily applicable to officials of the Commission (OJ L 56, 4.3.1968, p. 1). (14) Council Regulation No 1 of 15 April 1958 determining the languages to be used by the European Economic Community (OJ 17, 6.10.1958, p. 385/58). (15) OJ L 278, 8.10.1976, p. 5. (16) Regulation (EC) No 1606/2002 of the European Parliament and of the Council of 19 July 2002 on the application of international accounting standards (OJ L 243, 11.9.2002, p. 1). (17) Regulation (EU, Euratom) No 883/2013 of the European Parliament and of the Council of 11 September 2013 concerning investigations conducted by the European Anti-Fraud Office (OLAF) and repealing Regulation (EC) No 1073/1999 of the European Parliament and of the Council and Council Regulation (Euratom) No 1074/1999 (OJ L 248, 18.9.2013, p. 1). (18) Council Regulation (Euratom, EC) No 2185/96 of 11 November 1996 concerning on-the-spot checks and inspections carried out by the Commission in order to protect the European Communities' financial interests against fraud and other irregularities (OJ L 292, 15.11.1996, p. 2). ANNEX Standard declaration to be filled in by each applicant The undersigned, who is fully mandated by [name of the European political party or European political foundation], hereby certifies that: [name of the European political party or European political foundation] is committed to comply with the conditions for registration laid down in point (c) of Article 3(1) or point (c) of Article 3(2) of Regulation (EU, Euratom) No 1141/2014, i.e. to observe, in particular in its programme and in its activities, the values on which the Union is founded, as expressed in Article 2 of the Treaty on European Union, namely respect for human dignity, freedom, democracy, equality, the rule of law and respect for human rights, including the rights of persons belonging to minorities. Authorised signatory: Title (Ms, Mr, ¦), surname and forename: Function in the organisation applying for registration as a European political party/European political foundation: Place/date: Signature: